The bill further states that after the death of Goodin Elletson, the defendants possessed themselves of his whole estate; that a Court held for Bladen County, in February, 1790, made a division of the negro slaves of the testator, and allotted twenty-six negroes as the proportion of the slaves which the complainant was entitled to under the will aforesaid.
The bill then states that the said slaves allotted to the complainant were hired by the county court of Bladen to the defendants for one year, and an order was made by said court, directing the defendants to hire out said negroes each and every year, and to make return of the hiring to the next succeeding court. This never was done by the defendants, but they kept possession of the slaves and worked them for their own use and benefit.
The bill then states that the defendants have wasted all their own estates both real and personal, and that the complainant is convinced it is their intention to send off or dispose of such of the slaves as (263) they can, before they can be recovered from them in the usual course of law; and that they have now no visible property whereby the complainant or any creditor can have satisfaction for any recovery to be had or made of them. The bill then prays a decree for the said slaves and the profits of their labor, and prays a writ to the sheriff of Bladen, or to such other person as the Court shall direct, empowering and directing him to take into possession all and singular the negro slaves divided and allotted to the complainant as his share and portion of the negroes of the estate of the late Goodin Elletson, dec., and their increase; to be hired out, and to be subject with the profits thereof to such order and decree as the Court shall make in the premises; on condition to be released if the defendants shall give security in such sum as the Court shall direct, to be accountable for the delivery of the said slaves whenever a recovery should be had.
An affidavit was made by the said attorneys in fact to the truth of the said bill. *Page 225 
The defendants filed a plea and demurrer to the bill; but the question for the consideration of the Judges was whether or not it was proper to direct the issuing of the writ prayed for by the complainant commanding the sheriff of Bladen County to take the said slaves into his possession and to hire them out, etc., unless the defendants gave bond and security for the delivery of them on the determination of the suit.
After some time taken for the consideration of this question.
JOHNSTON and MACAY, JJ., directed a writ to be framed agreeable to the prayer of the bill, which being made, was signed by them.
(264)